Supplement to Calvert VP SRI BALANCED PORTFOLIO Calvert Variable Products Portfolios Prospectus dated April 30, 2010 Date of Supplement: December 3, 2010 Under Investments, Risks and Performance  Principal Investment Strategies in the Portfolio Summary for Calvert VP SRI Balanced Portfolio on page 1 of the Prospectus, add the following after the third paragraph: The Portfolio may also use a hedging technique that includes the purchase and sale of U.S. Treasury securities and related futures contracts for the purpose of managing the duration of the Portfolio. Under Investments, Risks and Performance  Principal Risks in the Portfolio Summary for Calvert VP SRI Balanced Portfolio on page 2 of the Prospectus, add the following as the second-to-last paragraph of the section: Futures Contracts Risk. The value of a futures contract tends to increase and decrease in tandem with the value of the underlying instrument. The price of futures can be highly volatile; using them could lower total return, and the potential loss from futures can exceed the Portfolios initial investment in such contracts.
